EXHIBIT THIRD AMENDMENT, dated as of November 12, 2009 (this “Amendment”), to and under CREDIT AND SECURITY AGREEMENT, dated as of July 28, 2004 (as amended from time to time, the “Credit Agreement”), among THE RAL SUPPLY GROUP, INC., a New York corporation (both in its original capacity as a party thereto and as successor-by-merger to American/Universal Supply, Inc., a New York corporation), UNIVERSAL SUPPLY GROUP, INC., a New York corporation, and S&A SUPPLY, INC. (formerly known as S&A Purchasing Corp.), a New York corporation (collectively, the “Borrowers”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, acting through its Wells Fargo Business Credit operating division, as successor to Wells Fargo Business Credit, Inc. (the “Lender”).Terms which are capitalized in this Amendment and not otherwise defined shall have the meanings ascribed to such terms in the Credit Agreement. WHEREAS, Borrowers and Colonial have made in favor of Lender that certain Guaranty By Corporations, dated as of July 28, 2004 (as amended, modified, supplemented or restated from time to time, the “Guaranty”); WHEREAS, based on the financial statements of Colonial and its consolidated Subsidiaries delivered to Lender pursuant to Section 6.1 of the Credit Agreement, and as acknowledged by Borrowers in the most recent Compliance Certificate delivered to Lender pursuant to Section 6.1 of the Credit Agreement, Borrowers have failed to comply with certain of the financial covenants under the Credit Agreement as follows:(i) as of September 30, 2009, Borrowers have failed to maintain the minimum Tangible Net Worth required pursuant to Section 7.18 of the
